NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAV'ID M. PECARD,
Petiti0ner,
V.
DEPARTMENT OF AGRICULTURE_,
Resp0ndent.
2011-3151 .
Petition for review of the Merit Systems Protection
Board in case no. DA3330090730-B-1.
ON MOTION
ORDER
David M. Pecard moves, without opposition, to rein-
state his petition for review, and attaches his brief.
On March 7, 2012, this court dismissed Pecard’s peti~
ti0n for failure to file his brief.
Upon consideration thereof

PECARD v. AGP.1oULTURE 2
IT IS ORDERED TI-LAT:
(1) The motion is granted, the mandate is reca1led,
and the appeal is reinstated Pecard’s brief is accepted for
filing and any deficiencies are waived
(2) The Department of Agricu1ture’s brief is due
within 21 days from the date of filing of this order.
FOR THE COURT
 2 5  fsi J an Horba1y
Date J an Horbaly
C1erk
cc: DaVid M. Pecard
Jeffrey D. K1ingman, Esq.
323 ` men
_ , PEALS FOH
“S1%%‘é%f5€§»&”¢.M
APR 25 2012
AN HORBALY
5 C\.ERK